

113 S1528 IS: Comprehensive National Mercury Monitoring Act
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1528IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Ms. Collins (for herself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a national mercury monitoring program, and
		  for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Comprehensive National Mercury
			 Monitoring Act.2.FindingsCongress finds that—(1)mercury is a
			 potent neurotoxin of significant ecological and public health concern;(2)it is estimated
			 that approximately 410,000 children born each year in the United States are
			 exposed to levels of mercury in the womb that are high enough to impair
			 neurological development;(3)the Centers for
			 Disease Control and Prevention have found that 6 percent of women in the United
			 States of childbearing age have blood mercury levels in excess of values
			 determined to be safe by the Environmental Protection Agency;(4)exposure to
			 mercury occurs largely by the consumption of contaminated fish, but fish and
			 shellfish are important sources of dietary protein, and a healthy fishing
			 resource is important to the economy of the United States;(5)in many
			 locations, the primary route for mercury input to aquatic ecosystems is
			 atmospheric emissions, transport, and deposition;(6)existing
			 broad-scale data sets are important but insufficient to track changes in mercury
			 levels in the environment over time, test model predictions, and assess the
			 impact of changing mercury emissions and deposition; and(7)a comprehensive
			 national mercury monitoring network to accurately quantify regional and
			 national changes in atmospheric deposition, ecosystem contamination, and
			 bioaccumulation of mercury in fish and wildlife in response to changes in
			 mercury emissions would help policy makers, scientists, and the public to
			 better understand the sources, consequences, and trends in United States
			 mercury pollution.3.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.(2)ProgramThe
			 term program means the national mercury monitoring program
			 established under section 4.(3)Advisory
			 committeeThe term Advisory Committee means the
			 Mercury Monitoring Advisory Committee established under section 5.(4)Ancillary
			 measureThe term ancillary measure means a measure
			 that is used to understand the impact and interpret results of measurements
			 under the program.(5)EcoregionThe
			 term ecoregion means a large area of land and water that contains
			 a geographically distinct assemblage of natural communities, including similar
			 land forms, climate, ecological processes, and vegetation.(6)Mercury
			 exportThe term mercury export means mercury flux
			 from a watershed to the corresponding water body, or from one water body to
			 another water body (such as a lake to a river), generally expressed as mass per
			 unit of time.(7)Mercury
			 fluxThe term mercury flux means the rate of
			 transfer of mercury between ecosystem components (such as between water and
			 air), or between portions of ecosystem components, expressed in terms of mass
			 per unit of time or mass per unit of area per time.(8)Surface
			 sedimentThe term surface sediment means sediment in
			 the uppermost 2 centimeters of a lakebed or riverbed.4.Monitoring
			 program(a)Establishment(1)In
			 generalThe Administrator, in consultation with the Director of
			 the United States Fish and Wildlife Service, the Director of the United States
			 Geological Survey, the Director of the National Park Service, the Administrator
			 of the National Oceanic and Atmospheric Administration, and the heads of other
			 appropriate Federal agencies, shall establish a national mercury monitoring
			 program.(2)PurposeThe
			 purpose of the program is to track—(A)long-term trends
			 in atmospheric mercury concentrations and deposition; and(B)mercury levels in
			 watersheds, surface water, and fish and wildlife in terrestrial, freshwater,
			 coastal, and marine ecosystems in response to changing mercury emissions
			 over time.(3)Monitoring
			 sites(A)In
			 generalIn carrying out paragraph (1), not later than 1 year
			 after the date of enactment of this Act and in coordination with the Advisory
			 Committee, the Administrator shall select multiple monitoring sites
			 representing multiple ecoregions and associated coastal waters of the United
			 States.(B)LocationsLocations
			 of monitoring sites shall include National Parks, National Wildlife Refuges,
			 National Estuarine Research Reserve units, and sensitive ecological areas in
			 which substantive changes are expected from reductions in domestic mercury
			 emissions.(C)ColocationMonitoring
			 sites shall be colocated with sites from other long-term environmental
			 monitoring programs, where practicable, including sites associated with the
			 National Ecological Observatory Network, the Long-Term Ecological Research
			 Network, and the National Atmospheric Deposition Program.(D)Monitoring
			 protocolsNot later than 1 year after the date of enactment of
			 this Act, the Administrator, in coordination with the Advisory Committee, shall
			 establish and publish standardized measurement protocols for the program under
			 this Act.(4)International
			 cooperationTo the maximum extent practicable, the program shall
			 be compatible with similar international efforts, including the Global Mercury
			 Observation System and the Global Earth Observation System of Systems.(5)Data collection
			 and distributionNot later than 1 year after the date of
			 enactment of this Act, the Administrator, in coordination with the Advisory
			 Committee, shall establish a centralized database for existing and newly
			 collected environmental mercury data that can be freely accessed on the
			 Internet once data assurance and quality standards established by the
			 Administrator are met.(b)Functions(1)In
			 generalUnder the program, the Administrator, in consultation
			 with the appropriate Federal agencies and the Advisory Committee, shall at a
			 minimum carry out monitoring described in paragraphs (2) through (4) at the
			 locations selected under subsection (a)(3).(2)Air and
			 WatershedsThe program shall monitor long-term changes in mercury
			 levels and important ancillary measures in the air, including—(A)the measurement
			 and recording of wet and estimation of dry mercury deposition, mercury flux,
			 and mercury export;(B)the measurement
			 and recording of the level of mercury reemitted from aquatic and terrestrial
			 environments into the atmosphere; and(C)the measurement
			 of sulfur species and ancillary measurements to fully understand the cycling of
			 mercury through the ecosystem.(3)Water and Soil
			 ChemistryThe program shall monitor long-term changes in mercury
			 and methyl mercury levels and important ancillary measures in the water and
			 soil or sediments, including—(A)extraction and
			 analysis of soil and sediment cores;(B)measurement and
			 recording of total mercury and methyl mercury concentration, and percent methyl
			 mercury in surface sediments;(C)measurement and
			 recording of total mercury and methyl mercury concentration in surface water;
			 and(D)measurement and
			 recording of total mercury and methyl mercury concentrations throughout the
			 water column and sediments.(4)Aquatic and
			 Terrestrial OrganismsThe program shall monitor long-term changes
			 in mercury and methyl mercury levels and important ancillary measures in
			 marine, freshwater, and terrestrial organisms, including—(A)measurement and
			 recording of total mercury and methyl mercury concentrations in—(i)invertebrates;(ii)yearling or
			 lower trophic level fish; and(iii)commercially,
			 recreationally, or conservation relevant fish; and(B)measurement and
			 recording of total mercury concentrations in—(i)selected insect-
			 and fish-eating birds; and(ii)measurement and
			 recording of total mercury concentrations in selected insect- and fish-eating
			 mammals.5.Advisory
			 committee(a)EstablishmentThe
			 Administrator, in consultation with the Director of the United States Fish and
			 Wildlife Service, the Director of the United States Geological Survey, the
			 Director of the National Park Service, the Administrator of the National
			 Oceanic and Atmospheric Administration, and the heads of other appropriate
			 Federal agencies, shall establish a scientific advisory committee, to be known
			 as the Mercury Monitoring Advisory Committee, to advise the
			 Administrator and those Federal agencies on the establishment, site selection,
			 measurement, recording protocols, and operation of the national mercury
			 monitoring program.(b)MembershipThe
			 Advisory Committee shall consist of scientists who are not employees of the
			 Federal Government, including—(1)3 scientists
			 appointed by the Administrator;(2)2 scientists
			 appointed by the Director of the United States Fish and Wildlife
			 Service;(3)2 scientists
			 appointed by the Director of the United States Geological Survey;(4)2 scientists
			 appointed by the Director of the National Park Service; and(5)2 scientists
			 appointed by the Administrator of the National Oceanic and Atmospheric
			 Administration.6.Reports and
			 public disclosure(a)ReportsNot
			 later than 2 years after the date of enactment of this Act and every 2 years
			 thereafter, the Administrator shall submit to Congress a report on the program,
			 including trend data.(b)AssessmentAt
			 least once every 4 years, the report required under subsection (a) shall
			 include an assessment of mercury deposition rates that need to be achieved in
			 order to prevent adverse human and ecological effects.(c)Availability of
			 DataThe Administrator shall make all data obtained under this
			 Act available to the public through a dedicated website and on written
			 request.7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—(1)$37,000,000 for
			 fiscal year 2014;(2)$29,000,000 for
			 fiscal year 2015; and(3)$29,000,000 for
			 fiscal year 2016.